J-S77041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MATTHEW W. SWANGER,

                            Appellant                 No. 710 MDA 2016


             Appeal from the Judgment of Sentence March 24, 2016
                 in the Court of Common Pleas of Union County
               Criminal Division at No.: CP-60-CR-0000058-2015


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED OCTOBER 28, 2016

        Appellant, Matthew W. Swanger, appeals from the judgment of

sentence imposed as a result of his jury conviction of five counts each of

sexual abuse of children and child pornography, and one count of criminal

use of a communication facility.1 We affirm.

        We take the following facts from our independent review of the record.

On April 13, 2015, the Commonwealth, through the Pennsylvania Office of

the Attorney General, filed an information charging Appellant with five

counts of sexual abuse of children, and one count of criminal use of a

communication facility.       On October 14, 2015, the Commonwealth filed a
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 6312(c), 6312(d), and 7512(a), respectively.
J-S77041-16


motion to amend the criminal information to add five counts of child

pornography to the charges. On October 26, 2015, the trial court granted

the motion and the Commonwealth filed the amended information on

October 27, 2015. On December 15, 2015, the first day of trial, Appellant

filed a motion to quash the amended information.           In relevant part,

Appellant maintained that, because Pennsylvania Attorney General Kathleen

Kane was suspended from the practice of law on September 21, 2015, her

prior appointment of Deputy Attorney General Lawrence Cherba to sign

informations rendered Appellant’s amended information invalid.2          (See

Appellant’s Motion to Quash Information, 12/15/15, at unnumbered page 2).

The trial court denied the motion the same day, (see N.T. Trial, 12/15/15,

at 4-6), and Appellant’s case proceeded to a two-day jury trial. At trial, the

Commonwealth presented the following evidence.

       Special Agent Brittney J. Baughman, while a member of the child

predator section of the Pennsylvania Office of the Attorney General,

conducted undercover internet investigations of individuals soliciting minors

for sexual purposes and intercepted online child pornography. (See id. at

41-42).      In conducting her investigation of this case, Special Agent

____________________________________________


2
  On September 21, 2015, the Pennsylvania Supreme Court temporarily
suspended Attorney General Kane from practicing law. The order expressly
stated that that it “should not be construed as removing [Kathleen Kane]
from elected office.” Office of Disciplinary Counsel v. Kane, No. 2202
Disciplinary Docket No. 3, Order, 9/21/15, at 1).



                                           -2-
J-S77041-16


Baughman utilized a police version of Ares, a file sharing program used to

share pornographic materials, between its users.       (See id. at 48).   On

October 16, 2014, Special Agent Braughman identified internet protocol (IP)

address 67.214.7.164, which belonged to Appellant, as containing twenty-

four potential child pornography files, and downloaded five of them by

directly connecting to Appellant’s computer using Ares. (See id. at 53, 76).

The files contained names associated with young children being raped. (See

id. at 63-69).

        Special Agent Brittany A. Lauck of the child predator section of the

Office of the Attorney General reviewed the files downloaded by Special

Agent Braughman, and prepared the search warrant for Appellant’s home,

which she, fellow members of the child predator section, and computer

forensics agents executed on December 23, 2014.          (See id. at 86-87).

Special Agent Lauck seized Appellant’s laptop, which contained child

pornography and the Ares program. (See id. at 92-93).

        Appellant agreed to an audio taped interview at the scene, prior to

which he was read his Miranda3 warnings.         (See id. at 93-94; see also

Commonwealth’s Exhibit 7-A, Transcript of Police Interview, at 1).   During

the interview, Appellant admitted to downloading the child pornography onto

his laptop. (See Commonwealth’s Exhibit 7-A, at 19-26).

____________________________________________


3
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -3-
J-S77041-16


       Special Agent Braden Cook, senior supervisory agent with the Office of

the Attorney General, computer forensic unit, conducted the forensic

analysis of Appellant’s computer.          (See N.T. Trial, 12/15/15, at 117-18).

The analysis revealed that pornographic files were located on the computer

hard drive, under the user profile name, “Matthew.” (Id. at 127, 129, 146).

The files were available for sharing using Ares, and the child pornography

downloaded by Special Agent Baughman was from Appellant’s laptop. (See

id. at 129, 154-55).

       At trial, Appellant exercised his constitutional right not to testify on his

own behalf, and did not present any witnesses. On December 16, 2015, the

jury returned a verdict convicting Appellant of the previously mentioned

crimes.    On March 24, 2016, the trial court sentenced Appellant to an

aggregate term of not less than twenty-eight nor more than seventy-six

years of incarceration. The court denied Appellant’s post-sentence motion.

Appellant timely appealed.4

       Appellant raises two questions for this Court’s review.

       1.    Was there insufficient evidence to convict where
       [Appellant] was never identified in court, testimony was
       inconsistent regarding his access to illicit material and where
____________________________________________


4
  On May 31, 2016, Appellant filed a timely statement of errors complained
of on appeal pursuant to the trial court’s order. See Pa.R.A.P. 1925(b). The
court did not file an opinion. See Pa.R.A.P. 1925(a). However, on June 15,
2016, the court ordered the Prothonotary to forward the certified record to
this Court, and directed us to the notes of testimony for its reasons for
denying Appellant’s motion to quash the amended information.



                                           -4-
J-S77041-16


      there was no showing he          disseminated or     attempted to
      disseminate illicit material?

      2.    Did error occur where the Office of the Attorney General of
      Pennsylvania was permitted to act in the case over defense
      objection?

(Appellant’s Brief, at 6).

      Initially, we note that Appellant’s sufficiency challenge is waived.

            In order to preserve a challenge to the sufficiency of the
      evidence on appeal, the appellant’s Rule 1925(b) statement
      must state with specificity the element or elements of the crime
      upon which the appellant alleges the evidence was insufficient.
      See Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super.
      2013); Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa.
      Super. 2009)[, appeal denied, 3 A.3d 670 (Pa. 2010)]. “Such
      specificity is of particular importance in cases, where, as here,
      the appellant was convicted of multiple crimes each of which
      contains numerous elements that the Commonwealth must
      prove beyond a reasonable doubt.” Garland, 63 A.3d at 344
      (quoting Gibbs, 981 A.2d at 281). In Garland . . . [t]he panel
      found the claim waived, noting that the appellant “not only failed
      to specify which elements he was challenging in his Rule 1925(b)
      statement, he also failed to specify which conviction he was
      challenging.” Id.

Commonwealth v. Veon, 109 A.3d 754, 775 (Pa. Super. 2015), appeal

granted in part by, 121 A.3d 954 (Pa. 2015).

      In this case, Appellant’s Rule 1925(b) statement contains the same

language as that of his statement of questions involved.       (See Appellant’s

Rule 1925(b) Statement, at 1; Appellant’s Brief, at 6).      Namely, Appellant

maintains that he was not identified in court, the testimony was inconsistent

regarding his access to computer pornography, and there was no evidence

that he attempted, or did, disseminate illicit material. (See Appellant’s Rule


                                      -5-
J-S77041-16


1925(b) Statement, at 1; Appellant’s Brief, at 6). However, it is not clear to

which, if any, of Appellant’s convictions these elements apply. Accordingly,

we deem Appellant’s issue waived. See Veon, supra at 775.

      Moreover, even were it not waived, Appellant’s challenge to the

sufficiency of the evidence would not merit relief.

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.           Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      [trier] of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Beasley, 138 A.3d 39, 45 (Pa. Super. 2016) (citation

omitted).

      Pursuant to 18 Pa.C.S.A. § 6312(c), a person is guilty of sexual abuse

of children, dissemination of photographs, videotapes, computer depictions

and films, if he:

      knowingly . . . possesses for the purpose of sale, distribution,
      delivery, dissemination, transfer, display or exhibition to others,
      any . . . computer depiction . . . depicting a child under the age

                                     -6-
J-S77041-16


      of [eighteen] years engaging in a prohibited sexual act or in the
      simulation of such act . . . .

18 Pa.C.S.A. § 6312(c). Similarly, “[a]ny person who intentionally views or

knowingly possesses or controls any . . . computer depiction . . . depicting a

child under the age of [eighteen] years engaging in a prohibited sexual act

or in the simulation of such act commits” sexual abuse of children, child

pornography.     18 Pa.C.S.A. § 6312(d).        Finally, criminal use of a

communication facility is committed where:

      [a] person . . . uses a communication facility to commit, cause
      or facilitate the commission or the attempt thereof of any crime
      which constitutes a felony under this title or under the act of
      April 14, 1972 (P.L. 233, No. 64), known as The Controlled
      Substance, Drug, Device and Cosmetic Act. . . .

18 Pa.C.S.A. § 7512(a) (footnote omitted).

      Here, the Commonwealth presented evidence that forensic analysis of

Appellant’s laptop seized during a search of his home revealed that the

pornographic files in question were located on the computer’s hard drive,

under the user profile name, “Matthew.”      (N.T. Trial, 12/15/15, at 92-93,

127, 129, 146). The files were available for sharing using the file sharing

program Ares, and their names were associated with young children being

raped.   (See id. at 63-69, 154-55).    In fact, as part of the investigation,

Special Agent Baughman accessed the files on Appellant’s laptop by using

the Ares program on her computer.       (See id. at 53).    Finally, Appellant

admitted to downloading the child pornography on his laptop.              (See

Commonwealth’s Exhibit 7-A, at 19-26).

                                    -7-
J-S77041-16


       Based on the foregoing, and viewing the evidence in the light most

favorable to the Commonwealth, we conclude that it sufficiently established

that Appellant knowingly possessed child pornography files on his computer,

and that they were available for disseminating using a file sharing program

also found on the same laptop.            Therefore, the Commonwealth produced

sufficient evidence to support Appellant’s convictions. See Beasley, supra,

at 45. Appellant’s first issue would not merit relief.

       In Appellant’s second issue, he maintains that the trial court erred in

denying his motion to quash the information because the amended

information signed by Attorney Cherba was invalid. (See Appellant’s Brief,

at 11-21).      Specifically, he argues that, based on the Commonwealth

Attorneys Act,5 because Attorney General Kane was suspended from the

practice of law, her prior authorization of Executive Deputy Attorney General

Cherba to prosecute his case rendered the amended information invalid.

(See Appellant’s Brief, at 11-21). We disagree.

              The decision to grant a motion to quash a criminal
       information or indictment is within the sound discretion of the
       trial judge and will be reversed on appeal only where there has
       been a clear abuse of discretion. Discretion is abused when the
       course pursued by the trial court represents not merely an error
       of judgment, but where the judgment is manifestly unreasonable
       or where the law is not applied or where the record shows that
       the action is a result of partiality, prejudice, bias or ill will.


____________________________________________


5
    71 P.S. §§ 732-101─732-506.



                                           -8-
J-S77041-16


Commonwealth v. Wyland, 987 A.2d 802, 804-05 (Pa. Super. 2010),

appeal denied, 8 A.3d 346 (Pa. 2010) (citations and quotation marks

omitted).

     Additionally,

     [A]pplication of a statute is a question of law, and our [scope] of
     review is plenary. Furthermore, as this matter involves only a
     question of law, our standard of review is limited to a
     determination of whether the trial court committed an error of
     law. Moreover, [t]he object of all interpretation and construction
     of statutes is to ascertain and effectuate the intention of the
     General Assembly[;] and . . . we must, if possible, construe
     every statute to give effect to all its provisions.        [See] 1
     Pa.C.S.A. § 1921(a).

Commonwealth v. Wisor, 902 A.2d 1245, 1247 (Pa. Super. 2006) (case

citations and quotation marks omitted).

     The Commonwealth Attorneys Act provides, in pertinent part that:

     Whenever the Attorney General prosecutes a criminal action, or
     appeal, he may employ such special deputies as are necessary
     for that purpose; such deputies shall take the oath of office and
     be clothed with all the powers, and subject to all the liabilities
     imposed by law upon district attorneys, including the power to
     sign informations or indictments.

71 P.S. § 732-205(d).

     Further:

     Whenever, by reason of the absence, incapacity, or inability of
     the head or chief of any of the departments of the State
     Government to perform the duties of his office, or whenever a
     vacancy in the office of the head or chief of any of the
     departments of the State Government occurs, the duties of the
     head or chief of such department shall be performed by the
     deputy, chief clerk, or other person next in authority, until such
     disability is removed or the vacancy filled.


                                    -9-
J-S77041-16


71 P.S. § 762.

     Here, the trial court addressed Appellant’s argument regarding

Attorney General Kane on December 15, 2015, when it denied Appellant’s

motion to quash the information. The following relevant exchange occurred:

     THE COURT: . . . Essentially, in a nutshell, [Appellant seeks to
     quash the information] because the Attorney General, Kathleen
     Kane, has had her license to practice law suspended by the
     Pennsylvania Supreme Court. She continues to serve as the
     Attorney General; and the defense is suggesting that because of
     that, the Amended Information signed by Lawrence Cherba . . .
     ─an executive deputy attorney general appointed by Kathleen
     Kane is defective and should be dismissed.

                                 *     *      *

     . . . [T]he Attorney General is now not licensed to practice law;
     however, she is still the Attorney General. As such, one of her
     administrative duties which does not involve the practice of law
     is to appoint deputies who are licensed to practice law. In this
     case, Mr. Cherba was appointed by Kathleen Kane prior to her
     suspension. . . .

     [Commonwealth’s Counsel]: He would have been appointed . . .
     directly after Ms. Kane’s inauguration. The letter authorizing him
     to sign Informations on behalf of the office . . . was dated
     January 24, 2013[.]

     THE COURT: It is clear that at the time that Kathleen Kane
     appointed Mr. Cherba to sign Informations, she was licensed to
     practice law and the duly elected Attorney General of
     Pennsylvania. . . .

                                 *     *      *

     . . . This would be similar . . . to the appointment of a vacancy in
     the Office of the Attorney General. . . . This would be an
     administrative act, not something that involves the practice of
     law.




                                     - 10 -
J-S77041-16


           The Information was signed by a qualified and . . .
     properly licensed attorney. . . . [T]he practice of law involves the
     signing of the Information; not the appointment of the person to
     sign the Information, and this was properly done. . . .

(N.T. Trial, 12/15/15, at 4-6). We agree.

     While Kathleen Kane was Attorney General, she possessed the power

to employ deputies to sign informations and prosecute criminal actions. See

71 P.S. § 732-205(d). Accordingly, her January 24, 2013 letter authorizing

Executive Deputy Attorney General Cherba to sign informations was a proper

exercise of her role as Attorney General. See id. There is nothing in the

language of the Commonwealth Attorneys Act to suggest that her later

temporary suspension from the practice of law invalidated the prior

appointment.   See id; 71 P.S. § 762.          Hence, the trial court properly

exercised its discretion when it denied Appellant’s motion to quash the

validly signed amended information.          See Wyland, supra at 804-05;

Wisor, supra at 1247. Appellant’s second issue does not merit relief.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2016




                                    - 11 -